ORDER
PER CURIAM.
Appellant, Margie Ann Brown (“Mother”) appeals from the amended judgment of the Family Court of the City of St. Louis terminating the parental rights of Mother to four of her children, J.S., C.S., C.S., and D.W., pursuant to section 211.447 RSMo 2000. We affirm.
We have reviewed the brief of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.